DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim 1 was amended to recite that the processor is configured to search an optimal match between the reflectance and a modeled reflectance by a non-linear regression routine to identify whether the etching process is performed completely to remove the wafer from a process flow. Claim 1 was further amended to recite wherein when the etching process is performed completely, a corresponding process after the etching process in the process flow is performed to the wafer, and when the etching process is not performed completely, the wafer is removed from the process flow.
	Claim 8 was amended to recite wherein before the wafer is transferred from the load lock chamber to the buffer chamber, each of the first valve and the second valve is closed, when the wafer is transferred from the load lock chamber to the buffer chamber, the second valve is open and the first valve is closed, after the wafer is transferred from the load lock chamber to the buffer chamber, each of the first valve and the second valve is closed, when the wafer is transferred through the buffer chamber and the process chamber, processed in the process chamber, and transferred back to the buffer chamber from the process chamber, each of the first valve and the second valve is kept closed, and after the wafer is transferred back to the buffer chamber from the process chamber, when the wafer is transferred from the buffer 5chamber to the load lock chamber, the second valve is open and the first valve is closed.
Claim 21 was amended to recite a second valve adjacent to the buffer chamber, wherein before the wafer is transferred from the load lock chamber to the buffer chamber, each of the first valve and the second valve is closed, when the wafer is transferred from the load lock chamber to the buffer chamber, the second valve is open and the first valve is closed, after the wafer is transferred from the load lock chamber to the buffer chamber, each of the first valve and the second valve is closed, when the wafer is transferred through the buffer chamber and the process chamber, when the wafer is processed in the process chamber and when the wafer is transferred back to the buffer chamber from the process chamber, each of the first valve and the second valve is kept closed, and after the wafer is transferred back to the buffer chamber from the process chamber, when the wafer is transferred from the buffer chamber to the load lock chamber, the second valve is open and the first valve is closed.
The prior art of Lam et al (US 2005/0252884) was introduced to teach a processor (controller 55) that uses nonlinear regression techniques (partial least squares analysis see [0007] to create a model to compare the measured data from sensors 50 (see [0050]) vs data projected by the model. The data is used to determine the etching endpoint and to update the processing recipe. A fault (activation signal) is detected in a material processing system see abstract. See also Figs 6 and 16 of Lam et al.
Note the limitations of claims 8 and 21 which recite the order of transferring the wafer to the load lock chamber and buffer chamber and opening/closing valves are interpreted as a matter of intended use as the claims do not positively recite the structure or specifically if the claimed processor performs the steps as recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,841,485) in view of Su et al (US 2003/0230384), Matsukawa (US 2004/0029333), Lian et al (US 7,306,696), and Lam et al (US 2005/0252884)
Regarding claim 1: The prior art of Inoue et al teaches a process chamber 12 (etching chamber), buffer chamber 13, factory interfaces 15, 16, load lock chambers 4, 5, 9, 10 see Fig. 1. See Figs. 4-10 with factory interfaces 60, 84, 78, 93, 121, 122, etching chamber 54, 77, 126, 130 buffer chambers (unnumbered but labeled, 86, 100-102, 141), load locks 58, 79, 133, 134, 154, 155. See etching is recited as a known type of processing occurring in the process chambers in col. 6 lines 62-65. In Inoue et al an inspection chamber 45 is recited and a robots are illustrated throughout the apparatus and are provided within and around the various chambers to include the factory interface chambers and load lock chambers.. In col. 13 lines 10-17 Inoue et al teaches the buffer chamber uses a transport system.
The prior art of Inoue et al fails to teach robot are equipped in the etching tools or that the robot have a plurality of robot blades.
The prior art of Su et al teaches a wafer transfer robot with a plurality of robots. Thereupon the blades of Su et al are reluctance sensors 60 see Fig. 4 and [0034]. The motivation to modify the apparatus of Inoue et al with a robot as suggested by Su et al with reflectance sensors on the plurality of blades is that the plurality of blades allows are plurality of wafers to be transported and those wafers to be sensed while supported by the blades as the sensors are reflectance sensors to detect and distinguish the wafers see also [0040]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Inoue et al to provide a robot with a plurality of blades so that a plurality of wafers can be handles and transferred at various positions or heights.
The combination of Inoue et al and Su et al fails to teach the reflectometers are equipped in the etching tool.
Matsukawa teaches a polishing chamber (etching tool) that is equipped with a reflectance sensor 50 or reflectometer see [0003], [0051] – [0055]. See also Fig. 2 where CMP chamber is provided with a wafer surface state measuring device 50. The motivation to further modify the apparatus resulting from the combined teachings of Inoue et al and Su et al is that the state of the wafer can be measured throughout the system to include the processing chamber as suggested by the prior art of Matsukawa.
Furthermore, the combination of Inoue et al, Su et al, and Matsukawa fails to teach the processor generates an activation signal when the film on the wafer is not etched completely.
Lian et al teaches an interferometric endpoint determination in a substrate etching process where a controller 72 (processor) notes the intensity signal (activation signal) 210 see col. 10 lines 15-31. See col. 11 lines 20-59 where it is the controller 72 is also discussed. The motivation to further modify the apparatus derived from the combination of Inoue et al, Sue, and Matsukawa with the suggestion of Lian et al to provide the processor with an activation signal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Inoue et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the processor with an activation signal.
The combined teachings fails to recite or fairly suggest that the processor is configured to search an optimal match between the reflectance and a modeled reflectance by a non-linear regression routine to identify whether the etching process is performed completely to remove the wafer from a process flow. The combined teachings also fail to recite or fairly suggest wherein when the etching process is performed completely, a corresponding process after the etching process in the process flow is performed to the wafer, and when the etching process is not performed completely, the wafer is removed from the process flow.
The prior art of Lam et al teaches a processor (controller 55) that uses nonlinear regression techniques (partial least squares analysis see [0007] to create a model to compare the measured data from sensors 50 (see [0050]) vs data projected by the model. The data is used to determine the etching endpoint and to update the processing recipe. A fault (activation signal) is detected in a material processing system see abstract. See also Figs 6 and 16 of Lam et al.
The motivation to further modify the apparatus derived from the combination of Inoue et al, Sue, Matsukawa , and Lian et al with the nonlinear regression model and steps performed by the processor of Lam et al is that it enhances the qualitative analysis of the modified apparatus. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Inoue et al, Su et al, Matsukawa, and Lian et al with the nonlinear regression model and steps performed by the processor of Lam et al.
Regarding claims 2 and 3: See the elaborated teachings of the reflectometers of Su et al in [0003] and [0051]-[0055].
  Regarding claim 4: The prior art of Inoue et al teaches load lock chambers 4, 5, 9, 10 see Fig. 1. See Figs. 4-10 load locks 58, 79, 133, 134, 154, and 155.
Regarding claim 5: See the combined teachings of Inoue et al and Su et al above. Notice that the plurality of blades in the robot of Su et al provide blades at various positions or heights on the robot and thus are able to handle and transfer wafers at various positions. The motivation to modify the apparatus of Inoue et al with a robot as suggested by Su et al with reflectance sensors on the plurality of blades is that the plurality of blades allows are plurality of wafers to be transported and those wafers to be sensed while supported by the blades as the sensors are reflectance sensors to detect and distinguish the wafers (basis the type of films thereupon) see also [0040]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Inoue et al to provide a robot with a plurality of blades so that a plurality of wafers can be handles and transferred at various positions or heights.
Regarding claim 6: See the prior art of Inoue et al teaches a plurality of process chambers see the illustrations of process chambers (resist processing and pattern exposure unit 146), etching unit 147, thin film forming unit 148, developing process chamber, resist coating chamber see the Figures.
Regarding claim 7: See processor (control unit 158, 1, 21, 61, 41, 110, 135, 156) as illustrated in the Figures of Inoue et al and recited in the col. 8 lines 45-62. See also that the prior art of Su et al teaches the sensor/reflectometer 60 has alarm signal that signals if there is an error with the wafer see [0041] of Su et al. When the teachings of the prior art of Inoue et al and Su et al are combined the processor of Inoue et al would incorporate the data from the reflectometer of Su et al.

Claims 1-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0131458) in view of Su et al (US 2003/0230384), Matsukawa (US 2004/0029333), and Lian et al (US 7,306,696)
Regarding claim 1: Fig. 1, 6, and 7 of Wang et al with load lock chambers 124, 126, 128, 130, buffer chambers 176, 178, process chambers 104, 106, 108, 110, 112, 114, 116, 118, and factory interfaces 120, 122. See [0027] – [0031]. See the location of the slit valves 166. Etching is a known type of wafer manufacturing process occurring in the process chambers in col. 6 lines 62-65. See robots 132 and 134 are located in the buffer chambers 176, 178 respectively. 
The prior art of Wang et al  fails to teach 1) the robots 132, 134 have a plurality of robot blades or 2) the blades have reflectometers
The prior art of Su et al teaches a plurality of robots with each robot having a plurality of blades see [0016]. Thereupon the blades of Su et al are reflectance sensors 60 see Fig. 4 and [0034]. The robots of Su et al interact with the factory interface and etch (wet bench cleaning) see [0003]. The motivation to modify the apparatus of Wang et al with a robot as suggested by Su et al with reflectance sensors on the plurality of blades is that the plurality of blades allows are plurality of wafers to be transported and those wafers to be sensed while supported by the blades as the sensors are reflectance sensors to detect and distinguish the wafers see also [0017], [0033], [0038], [0040], [0041], and claims 7, 18 of Su et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Wang et al to provide a robot with a plurality of blades so that a plurality of wafers can be handles and transferred at various positions or heights.
The combination of Wang et al and Su et al fails to teach the reflectometers (sensors) are equipped in the etching tool.
Matsukawa teaches a polishing chamber (etching tool) that is equipped with a reflectance sensor 50 or reflectometer see [0003], [0051] – [0055]. See also Fig. 2 where CMP chamber is provided with a wafer surface state measuring device 50. The motivation to further modify the apparatus resulting from the combined teachings of Inoue et al and Su et al is that the state of the wafer can be measured throughout the system to include the processing chamber as suggested by the prior art of Matsukawa.
Furthermore, the combination of Wang et al, Su et al, and Matsukawa fails to teach the processor generates an activation signal when the film on the wafer is not etched completely.
Lian et al teaches an interferometric endpoint determination in a substrate etching process where a controller 72 (processor) notes the intensity signal (activation signal) 210 see col. 10 lines 15-31. See col. 11 lines 20-59 where it is the controller 72 is also discussed. The prior art of Lian  illustrates in Figs. 1 and 2 see col. 1 lines 24-57 that light beams strike the wafer at various angles of incidence. See also col.4 lines 10-23.
The motivation to further modify the apparatus derived from the combination of Wang et al, Sue, and Matsukawa with the suggestion of Lian et al to provide the processor with an activation signal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Wang et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the processor with an activation signal.
The combined teachings of further fails to recite or fairly suggest that the processor is configured to search an optimal match between the reflectance and a modeled reflectance by a non-linear regression routine to identify whether the etching process is performed completely to remove the wafer from a process flow. The combined teachings also fail to recite or fairly suggest wherein when the etching process is performed completely, a corresponding process after the etching process in the process flow is performed to the wafer, and when the etching process is not performed completely, the wafer is removed from the process flow.
The prior art of Lam et al teaches a processor (controller 55) that uses nonlinear regression techniques (partial least squares analysis see [0007] to create a model to compare the measured data from sensors 50 (see [0050]) vs data projected by the model. The data is used to determine the etching endpoint and to update the processing recipe. A fault (activation signal) is detected in a material processing system see abstract. See also Figs 6 and 16 of Lam et al.
The motivation to further modify the apparatus derived from the combination of Wang et al in view of Su et al Matsukawa, and Lian et al with the nonlinear regression model and steps performed by the processor of Lam et al is that it enhances the qualitative analysis of the modified apparatus. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Wang et al, Su et al, Matsukawa, and Lian et al with the nonlinear regression model and steps performed by the processor of Lam et al.

Regarding claims 2 and 3: See the elaborated teachings of the reflectometers of Su et al in [0003] and [0051]-[0055].

Regarding claim 4: The prior art of Wang et al teaches load lock chambers 
124, 126, 128, 130.

Regarding claims 5, 9, 13, 22-24, 26, 27: See the combined teachings of Wang et al and Su et al above. Notice that the plurality of blades in the robot of Su et al provide blades at various positions or heights on the robot and thus are able to handle and transfer wafers at various positions. The motivation to modify the apparatus of Wang et al with a robot as suggested by Su et al with reflectance sensors on the plurality of blades is that the plurality of blades allows are plurality of wafers to be transported and those wafers to be sensed while supported by the blades as the sensors are reflectance sensors to detect and distinguish the wafers (basis the type of films thereupon) see also [0040]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Wang et al to provide a robot with a plurality of blades so that a plurality of wafers can be handles and transferred at various positions or heights.

Regarding claim 6: See the prior art of Wang et al teaches a plurality of process chambers 104, 106, 108, 110, 112, 114, 116, 118 see the Figures.
Regarding claims 7, 10-12, and 25: See processor (sequencer 186) of Wang et al as recited in [0036]. See also that the prior art of Su et al teaches the sensor/reflectometer 60 has alarm signal that signals if there is an error with the wafer see [0041] of Su et al. When the teachings of the prior art of Wang et al and Su et al are combined the processor of Wang et al would incorporate the data from the reflectometer of Su et al.
Regarding claim 8:  The combination of Wang et al, Su et al, and Matsukawa fails to teach when the film of the wafers is etched completely, one of the plurality of reflectometers is configured to generate a measured result. chambers 104, 106, 108, 110, 112, 114, 116, 118, and factory interfaces 120, 122. See [0027] – [0031] and Wang et al where the location of the slit valves 166. Etching is a known type of wafer manufacturing process occurring in the process chambers in col. 6 lines 62-65.
See in Lian et al where reflectometers are discussed as generated a measured result see the discussion of the intensity signal in col. 10 lines 15-31 and col. 4 lines 10-67. The motivation to further modify the apparatus derived from the combination of Wang et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the reflectometers with an activation signal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Wang et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the reflectometers with an activation signal.

Regarding claim 21:	The combination of Wang et al, Sue, and Matsukawa fails to teach the wafer has a SiN film and the processor is to generate an activation signal for representing a status of an etching process of the wafers, when a SiN on the wafer is not etched completely. See [0027] – [0031] and Wang et al where the location of the slit valves 166.
The prior art of Lain et al teaches controllers (processors) 72,338, and the discussion of a reflectance signal 210 see abstract, and col, 10 lines 24-col. 12 line 8. The motivation to further modify the apparatus derived from the combination of Wang et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the wafer with a SiC film and a processor with an activation signal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Wang et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the processor with an activation signal. Furthermore, the wafer is not structurally part of the apparatus and thus the limitations reciting the film thereupon are interpreted as a matter of an intended use.
Furthermore, regarding claims 8 and 21 where the order of wafer transfer and opening and closing of the valves is interpreted as a matter of an intended use as the processor using the algorithms of the combination of the teachings of Lian et al (processor 72), processor of Inoue et al (control unit 158, 1, 21, 41, 110, 135, 156), and Lam et al (processor 55) will perform the steps of opening/closing valves and transferring the wafer to the desired chambers. The data as suggested by Lam et al is used to determine the etching endpoint and to update the processing recipe. A fault (activation signal) is detected in a material processing system see abstract. See also Figs 6 and 16 of Lam et al.
Note the limitations of claims 8 and 21 recite the order of transferring the wafer to the load lock chamber and buffer chamber and opening/closing valves are interpreted as a matter of intended use as the claims do not positively recite that the claimed processor performs the steps as recited in the amendments.
Claims 8-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,841,485) in view of Su et al (US 2003/0230384), Matsukawa (US 2004/0029333), and Lian et al (US 7,306,696) as applied to claims 1-7 above, and in further view of Wang et al (US 2003/0131458).
Regarding claims 8 and 21:	The teachings of Inoue et al as modified by Su et al, Matsukawa, and Lian et al were discussed above. The combined teachings fails to the teach valves located as claims in claims 8 and 21.
Recall the teachings of Wang et al as recited above. Especially that the location of the slit valves 166. See Figs. 1, 6, and 7 where the slit valves 166 are discussed in [0027] of Wang et al. The motivation to further modify the apparatus resulting from the combined teachings of Inoue et al as modified by Su et al, Matsukawa, and Lian et al is that slit valves are known to allow for pressure in the chambers to be individually controlled as suggested by the teachings of Wang et al. Thus, it would have been obvious to further modify the apparatus of Inoue et al as modified by Su et al , Matsukawa, and Lian et al with the location of the slit valves as suggested by Wang et al in order to enhance pressure control amongst the chambers at their desired locations. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Inoue et al as modified by Su et al, Matsukawa, and Lian et al is that slit valves are known to allow for pressure in the chambers to be individually controlled as suggested by the teachings of Wang et al.
Furthermore, regarding claims 8 and 21 where the order of wafer transfer and opening and closing of the valves is interpreted as a matter of an intended use as the processor using the algorithms of the combination of the teachings of Lian et al (processor 72), processor of Inoue et al (control unit 158, 1, 21, 41, 110, 135, 156), and Lam et al (processor 55) will perform the steps of opening/closing valves and transferring the wafer to the desired chambers. Note the limitations of claims 8 and 21 recite the order of transferring the wafer to the load lock chamber and buffer chamber and opening/closing valves are interpreted as a matter of intended use as the claims do not positively recite that the claimed processor performs the steps as recited in the amendments. The data  of Lam et al is used to determine the etching endpoint and to update the processing recipe. A fault (activation signal) is detected in a material processing system see abstract. See also Figs 6 and 16 of Lam et al.

Regarding claims 9, 13, 22-24, 26, 27: See the combined teachings of Inoue et al and Su et al above. Notice that the plurality of blades in the robot of Su et al provide blades at various positions or heights on the robot and thus are able to handle and transfer wafers at various positions. The motivation to modify the apparatus of Inoue et al with a robot as suggested by Su et al with reflectance sensors on the plurality of blades is that the plurality of blades allows are plurality of wafers to be transported and those wafers to be sensed while supported by the blades as the sensors are reflectance sensors to detect and distinguish the wafers (basis the type of films thereupon) see also [0040]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Inoue et al to provide a robot with a plurality of blades so that a plurality of wafers can be handles and transferred at various positions or heights.

Regarding claims 10-12 and 25: See processor (control unit 158, 1, 21, 61, 41, 110, 135, 156) as illustrated in the Figures of Inoue et al and recited in the col. 8 lines 45-62. See also that the prior art of Su et al teaches the sensor/reflectometer 60 has alarm signal that signals if there is an error with the wafer see [0041] of Su et al. When the teachings of the prior art of Inoue et al and Su et al are combined the processor of Inoue et al would incorporate the data from the reflectometer of Su et al. The data of Lam et al is used to determine the etching endpoint and to update the processing recipe. A fault (activation signal) is detected in a material processing system see abstract. See also Figs 6 and 16 of Lam et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Russell et al (US 5,348,609) The system 100 comprises a reflectivity monitor 120 and calibrating incident laser fluence see Fig. 4 and col. 7 lines 3-30 depicts non-linear regression analysis. See col. 10 lines 48-61 corrective action.
Delp et al (US 2005/0199341) teaches how to analyze data from plasma etching see abstract see [0006] with measuring and monitoring of the process parameters with process control feedback.
Akimoto et al (US 2015/0004721) teaches a plasma processing apparatus with a main control unit 112 to determine if etching endpoint has been reached see [0105] and [0118] using non-linear regression analysis (partial least squares).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716